Citation Nr: 1605295	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  10-19 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for a lumbar spine disorder.

2.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to a service-connected left knee disability.

4.  Entitlement to service connection for a right knee disorder, to include as secondary to a service-connected left knee disability.

5.  Entitlement to an evaluation in excess of 10 percent for a left elbow disability.

6.  Entitlement to a compensable evaluation for a left ankle disability. 

7.  Entitlement to a compensable evaluation for a right ankle disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran had active military service from March 1984 to June 1984, February 1985 to September 1990, and from December 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The Veteran's VA claims file has since been transferred to the RO in Oakland, California.


FINDINGS OF FACT

1.  The Veteran filed claims for service connection for a lumbar spine disorder and a right knee disorder in August 2004.  VA denied the claims in an August 2005 rating decision.  The Veteran did not appeal this decision, nor did he submit new and material evidence within a year of the decision, and the decision became final.

2.  Since this final denial, the Veteran has submitted evidence which raises a reasonable possibility of substantiating claims for entitlement to service connection for disorders of the lumbar spine and right knee.  

3.  The preponderance of the evidence indicates that the Veteran's lumbar spine disorder was either incurred during a period of active service or caused and/or aggravated by a service-connected disability.

4.  The preponderance of the evidence indicates that the Veteran's right knee disorder was either incurred during a period of active service or caused and/or aggravated by a service-connected disability.

5.  The Veteran's left elbow disability has manifested with flexion to no less than 130 degrees and extension to 5 degrees; the evidence does not reflect impairment of supination or pronation, ankylosis, flail joint, joint fracture, or additional limitation of motion or functional impairment of the left elbow due to pain, fatigue, weakness, lack of endurance, or incoordination.

6.  The Veteran's ankle disabilities have manifested with pain and minimal limitation of motion, but have not been productive of ankylosis or malunion of the os calcis or astragalus, bilaterally.






CONCLUSIONS OF LAW

1.  The August 2005 rating decision denying the claims of service connection for a lumbar spine disorder and a right knee disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2004).

2.  New and material evidence has been received since the August 2005 decision with regard to entitlement to service connection for a lumbar spine disorder and a right knee disorder; the claims are reopened.  38 U.S.C.A. § 5108 (West 2014); 
38 C.F.R. § 3.156(a) (2015).

3.  The criteria for entitlement to service connection for a lumbar spine disorder have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.309, 3.310 (2015).  

4.  The criteria for entitlement to service connection for a right knee disorder have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.309, 3.310 (2015).  

5.  The criteria for an evaluation in excess of 10 percent for a left elbow disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.21, 4.31, 4.40, 4.45, 4.59, 4.69, 4.71a, Diagnostic Codes 5024, 5206-5213 (2015).

6.  The criteria for an evaluation of 10 percent, but no higher, for a right ankle disability have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.159, 3.321, 4.1- 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2015). 

7.  The criteria for an evaluation of 10 percent, but no higher, for a left ankle disability have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.159, 3.321, 4.1- 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2015). 







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

The Board is reopening and remanding the claim of service connection for a lumbar spine disorder.  The Board is reopening and granting the claim of service connection for a right knee disorder.  Therefore, VCAA notice compliance requires no further discussion for these claims.

As for the increased rating claims, under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  Here, the Veteran was provided with the relevant notice and information in a letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

VA also has a duty to assist the Veteran in prosecuting his claim.  The claims file contains service treatment records, reports of post-service medical treatment, and reports of VA compensation examinations in December 2007 and July 2012.  The examinations were adequate because they were based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims file, and appropriate diagnostic tests.  Moreover, neither the Veteran, nor his representative, has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  

The Veteran had a VA Board Hearing in May 2015 before the undersigned Veterans Law Judge (VLJ).  During the hearing, the VLJ engaged in an appropriate discussion with the Veteran on the issues presently decided.  The Veteran did not raise any new issues pertaining to this claim during the course of the hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Thus, the Board finds that the hearing officer's two-fold duty to inform the Veteran of the outstanding issues relevant and material to the claim and to suggest the submission of evidence when such evidence is missing or has been overlooked has been satisfied.  See id at 496-97.  The Veteran has not alleged that there were any deficiencies in the conducting of that hearing related to the hearing officer's duties under section 3.103(c)(2).  See Bryant, 23 Vet. App. at 497-98.  

All relevant facts have been adequately developed to the extent possible; no further assistance to the appellant is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

New and Material Evidence 

In this case, the Veteran asserts that he injured his lumbar spine during service by lifting heavy ammunition containers, and insists that his right knee was injured during service as well.  He also avered that each claimed disorder was caused and/or permanently aggravated by a service-connected disorder (left knee).  He testified that he injured his right knee in 1985 during a training exercise, noting that it bucked during a run, that it was re-injured in October of the same year in a karate tournament, that it was injured a third time in 1988 during a soccer match, and that the joint was injured again in 1997.  He also testified that his right meniscus was torn and required surgery.  See Transcript, pp. 2, 3.

In a rating decision dated in August 2005, the AOJ denied the Veteran's claims of entitlement to service connection for lumbar spine and right knee disorders, concluding that service treatment records, as well as current medical evidence of record, failed to link current diagnoses to the Veteran's period of service or to a service-connected left knee disability.  The Veteran did not file a timely appeal for these issues, or submit new and material evidence within a year following this rating decision, thus the decision became final.  38 U.S.C. § 7104(b); 38 C.F.R. 
§ 20.1100.

To reopen a previously and finally-disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In considering whether to reopen a claim, VA must assume the credibility of the aforementioned evidence which supports the Veteran's claim as required by Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that, when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist.  

The August 2005 rating decision denied the claims at issue because there was no evidence that either condition was caused by service, incurred during a period of service, or that either condition was caused or permanently aggravated by a service-connected left knee disorder.  At the time of the original denial, the record consisted of the Veteran's service treatment records and private medical statements.  These private medical statements indicated that each disorder was linked to the Veteran's period of active service, to include lifting 100-lb canisters, though such was dismissed by the AOJ in August 2005 because there was no evidence of record to corroborate the Veteran's reports.

Following a review of the record, the most pertinent new evidence with regard to lumbar and right knee disorders consists of a statement from the Veteran's private provider, dated April 28, 2005, in which each disorder was linked to the Veteran's periods of active service.  It was noted that the Veteran reported an original back injury during a period of active duty after lifting 100-lb ammunition containers.  It was further noted that the Veteran's left knee surgery resulted in a compromised gait, and that compensation from that gait created right knee and low back pain.  Importantly, though this opinion was authored in April 2005, prior to the August 2005 rating decision, VA's electronic records system (VBMS) does not indicate that this opinion was of record at the time of the rating decision.  Further, the opinion was not referenced at the beginning of the rating decision (although the other two private opinions were referenced), and the opinion was not discussed by the AOJ in reaching its conclusions.  As such, the Board finds that this document, while issued before the prior, final denial, is new evidence in this case. 

Evidence now of record clearly identifies current back and right knee diagnoses, and each has been linked to a service-connected disability (left knee).  As such, new and material evidence has been received sufficient to reopen these claims.  The issues of entitlement to service connection for lumbar spine and right knee disorders are addressed in the following section.  

Service Connection

As noted, the Veteran asserts that he injured his lumbar spine during service by lifting heavy ammunition containers, and that his right knee was injured on four separate occasions.  He also avered that each claimed disorder was caused and/or permanently aggravated by a service-connected left knee disorder.  

To that end, the U.S. Court of Appeals for Veterans Claims (Court) held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for chronic disabilities, such as arthritis, if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448. Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In this case, the Veteran has current diagnoses to include degenerative joint disease of the right knee, as well as lumbar strain and degenerative disc disease, and as such  the first prong required to establish service connection is satisfied for each issue.  

Turning to his periods of active service, the Board notes that right knee pain was reported on at least four occasions.  Twice in June 1984 the Veteran reported with right knee pain after a fall in which his knee struck the side of a rock.  Range of motion was limited by pain with swelling, tendonitis, and laxity.  Ligament tenderness was noted, as well as sub-patellar pain.  X-rays were negative.  Twice in March 1985 the Veteran reported with right knee pain with a history of injury.  Mild laxity was noted, and the Veteran reported that his knee gave out during a run.  He was diagnosed with a strain of the lateral cruciate ligament and tendonitis. 

Private opinions authored by A.H., in July and December 2004, note that the Veteran's disabilities were well-documented, and that based on reports of medical history in the Veteran's file, as well as post-service reports, disorders of the right knee and lumbar spine are related to activity during periods of active duty.  The provider indicated that the case was complex due to the Veteran's stoic nature (which prevented him from seeking medical assistance).

An additional provider authored a statement dated April 28, 2005, in which each disorder was linked to the Veteran's left knee disability, which resulted in a compromised gait following surgery.  The provider indicated that compensation from that gait resulted in the Veteran's right knee and low back pain.
  
A June 2008 VA treatment record documents three in-service traumatic right knee injuries, which the Veteran's treating physician confirmed by reviewing service treatment records.  "Based on [his] assessment of the patient and [the Veteran's] history to include [the cited events], it is [the physician's] opinion that [the Veteran's] right knee" disorder as likely as not resulted from the "injuries sustained" in service.  
As to the Veteran's testimony that his lumbar and right knee pain initially presented during active service, In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example difficulty hearing, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.  

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Here, the Veteran is competent to report in-service symptomatology, such as back and knee pain, from his final period of service to the present.  He is also competent to report an increase in back and knee pain following surgery to repair his service-connected left knee disability  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Further, the evidence is deemed credible, as his military service records support his claims of in-service orthopedic pain.  Here, the Board finds such statements to be competent, and also credible given the in-service reports of right knee pain and coupled with an opinion linking each to a service-connected disability.  The Veteran's lay statements have been afforded significant probative value due to their competency and credibility in the context of this appeal.  

As such, the criteria for service connection for disorders of the lumbar spine and right knee have been met, and service connection is granted for each disorder. 

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error). 

Increased Ratings

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  
38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

When determining the severity of musculoskeletal disabilities, which are at least partly-rated on the basis of range of motion, VA must also consider the extent the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated due to the extent of pain/painful motion, limited or excess movement, weakness, incoordination, and premature/excess fatigability, etc., particularly during times when symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria.  See DeLuca v. Brown, 8 Vet. App. 202 (1995), see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015).

Left Elbow

The Veteran's left elbow disability, epicondylitis, is rated as 10 percent disabling under Diagnostic Code 5010-5206.  Service connection has been in effect since 1999, and the Veteran argues that his disability is more severe than his current rating would indicate.  

Diagnostic Code 5010 evaluates traumatic arthritis based on limitation of motion of the affected part.  38 C.F.R. § 4.71a, Diagnostic Code 5014.

Diagnostic Code 5206 assigns ratings of 0, 10, 20, 20, 30, and 40 percent where limitation of forearm flexion of the minor arm is limited to 110, 100, 90, 70, 55, or 45 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5206.  The Veteran is right-handed.  Therefore, his left elbow disability affects his minor extremity.  
38 C.F.R. § 4.69.

Diagnostic Code 5207 assigns ratings of 10, 10, 20, 20, 30, and 40 percent where limitation of forearm extension of the minor arm is limited to 45, 60, 75, 90, 100, and 110 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5206.  

Under the rating schedule, normal forearm (elbow) extension and flexion is from 0 to 145 degrees, respectively.  Normal forearm pronation and supination is from 0 to 80 degrees and from 0 to 85 degrees, respectively.  38 C.F.R. § 4.71, Plate I.

VA examined the Veteran in December 2007 and July 2012.  Supination and pronation were to 80 and 85 degrees, respectively in 2007.  Range of motion testing of the elbow revealed flexion to 130 degrees in 2007 and 145 degrees in 2012.  Extension was to 5 degrees in 2007 and 0 degrees in 2012 with no evidence of painful motion.  There was no additional limitation following repetitive testing, and no function loss whatsoever was documented in 2012. 

The Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

However, in 2012, the examiner noted no impairment to supination or pronation.  In both examinations, there was no further limitation or pain on repeated testing, and no functional loss or impairment.  As such, the evidence does not appear to show that the elbow is so functionally limited by pain, weakness, stiffness, fatigability, and lack of endurance as to warrant a rating in excess of 10 percent.

Even with consideration of 38 C.F.R. §§ 4.40  and 4.45 and DeLuca, the record presents no basis for the assignment of a disability rating in excess of 10 percent under Diagnostic Codes 5206 or 5207 (extension).  The Board finds that the Veteran's current 10 percent disability rating for his left elbow disability takes into consideration and incorporates any functional loss or impairment due to pain and tenderness including during flare-ups and with repetitive use.  As noted, the evidence does not establish additional functional loss or impairment due to pain, weakness, fatigability, incoordination, lack of endurance or pain on movement of the elbow joint.  Based on the evidence of record, there is no basis for the assignment of a higher rating pursuant to 38 C.F.R. §§ 4.40 and 4.45 in this case.

Moreover, while the Veteran clearly experienced elbow pain which impaired the functioning of his elbow, the fact remains that without the pain there would not be a basis for a compensable schedular rating, as even with the pain, the Veteran was able to consistently demonstrate range of motion in excess of what would be required for a compensable rating under either Diagnostic Codes 5206 or 5207.  Moreover, even if flexion was slightly limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38   (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see also 38 C.F.R. § 4.40.  In this case, the disability at issue has not been shown at any time to so limit the Veteran's use of his left elbow as to warrant a rating in excess of 10 percent.

The Board also finds that no other diagnostic code provides a basis for assignment of a higher rating for the service-connected left elbow disability.  The Board has considered the Veteran's left elbow disability under Diagnostic Code 5213 for impairment of supination or pronation.  The weight of the evidence shows that the Veteran currently has full pronation and supination of the right forearm with pain with repetitive motion.  The evidence does not show limitation of supination or pronation to warrant a rating higher than 10 percent under Diagnostic Code 5213.  

The service-connected left elbow disability is not manifested by ankylosis, flail joint, nonunion of the radius and ulna, nonunion of the ulna, or nonunion of the radius.  As such, Diagnostic Codes 5205, and 5208 to 5213 are not applicable.  The left elbow disability is not shown to involve any other factor that would warrant consideration of any other provision of VA's rating schedule.  Accordingly, a rating in excess of 10 percent is not warranted for the Veteran's service-connected left elbow disability.   

Accordingly, a schedular rating in excess of 10 percent for the Veteran's left elbow is denied.

Bilateral Ankles

The Veteran is currently service connected for a right ankle sprain and minimal left ankle spurring since 1992 and 1998, respectively.  VA has rated the Veteran's ankle disabilities as non-compensable per Diagnostic Code 5271.  Under Diagnostic Code 5271, a 10 percent disability rating requires moderate limited motion of the ankle.  A 20 percent disability rating, which is also the maximum evaluation available under Diagnostic Code 5271, requires marked limited motion of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  Normal range of motion for the ankle is 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II.

Because the rating schedule offers no further guidance on the issue, the Board will rely on Webster's definitions of the terms used.  "Marked" means noticeable, Webster's II New College Dictionary, 670 (1995).  "Moderate" means of average or medium quantity.  Id. at 704. 

VA examined the Veteran in December 2007 and July 2012.  In 2007, there was no Achilles tenderness, nor was there ankylosis bilaterally.  Anterior drawer tests were negative.  Dorsiflexion was 20 degrees and plantar flexion was 45 degrees bilaterally.  There was no additional limitation of motion following repetitive testing.  In 2012, the Veteran was diagnosed with bilateral ankle sprain.  Dorsiflexion was 20 degrees on the right and 15 degrees on the left.  Plantar flexion was 40 on the right and 30 degrees on the left.  There was no additional limitation of motion following repetitive testing.  

Although objective pain on motion was not demonstrated in 2012, the Board finds that the Veteran's competent reports of left and right ankle pain with motion satisfy the criteria for a rating of 10 percent, bilaterally.  See 38 C.F.R. § 4.59, Burton v. Shinseki, 25 Vet. App. 1   (2011).  In Burton, the Court held that consideration of 38 C.F.R. § 4.59  is not limited to cases involving arthritis, thereby providing for the possibility of a rating based on painful motion of a joint, regardless of whether the painful motion stemmed from joint or periarticular pathology.  As noted above, the Court also held that pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination and endurance to constitute functional loss.  See Mitchell.  

Importantly, the criteria for an evaluation in excess of 10 percent has not been met for either ankle at any time during the course of the Veteran's appeal.  In this regard, the Board notes that the limitation of motion and symptoms resulting from his left and right ankle disabilities were no more than mild in nature.  While the Veteran has consistently reported pain in his ankles, the examinations to date have not shown that the Veteran is so functionally limited that the range of motion in his ankle is marked.  In fact, the Veteran consistently demonstrated near-normal to full range of dorsiflexion and plantar flexion of no less than 30 degrees.  Repetitive motion testing did not diminish his range of motion, and there was no objective evidence of pain on motion at any time.

The Board has also considered whether a higher schedular rating under other potentially applicable schedular criteria is warranted.  Diagnostic Code 5270 provides for a higher rating based on ankylosis of the ankle, but the record indicates that the Veteran has always had some motion in his left ankle.  Therefore, evaluation under that criterion is not warranted because he does not have ankylosis. There is also no evidence that the Veteran suffers from a malunion of the os calcis or astragalus, ankylosis of the subastragalar or tarsal joints, or has undergone an astragalectomy.  Accordingly, Diagnostic Codes 5273, 5272, and 5274 are not for application.  Diagnostic Code 5262 provides ratings based on malunion or nonunion of the tibia and fibula.  However, the evidence does not reflect that the Veteran has malunion of the tibia or fibula.  Thus, Diagnostic Code 5262 is also not for application.

As such, to the extent described above, the Veteran's claim is granted.  A rating in excess of 10 percent, bilaterally, is not applicable at this time.

Lay Evidence and Extraschedular Consideration

The Board finds that the Veteran is a lay person and is competent to report observable symptoms he experiences through his senses such as pain.  See Layno v. Brown, 6 Vet. App. 465   (1994).  Moreover, the Board finds that the Veteran is also credible as he has consistently reported left and right ankle pain throughout the period on appeal.  The evidence of record demonstrates that the experienced limitation of motion, and as such a compensable evaluation of 10 percent has been awarded, bilaterally, based solely on the Veteran's subjective reports of pain.  38 C.F.R. § 4.59  (2014).   But for this consideration, the Veteran's bilateral ankle disabilities would not be compensably rated.  

With regard to the Veteran's left elbow disability, the Veteran's contentions with regard to painful movement have been contemplated in his currently-assigned rating.  As discussed above, in order to secure an increased evaluation for this disability, objective evidence of limitation of motion, non-union, or impairment of supination and/or pronation is required.  

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

Here, the predominant symptomatology the Veteran experiences as a result of his bilateral ankle and left elbow disabilities is limitation of motion with pain, and as such is already contemplated and compensated for by the currently-assigned rating criteria.  These disorders are not shown to be exceptional or unusual and thus do not warrant referral for extraschedular consideration.  Further, the Board notes that VA granted a total disability rating based on individual employability due to a service-connected disability in 2015, effective in October 2008, and as such any effect on the Veteran's usual occupation has been considered.






ORDER

VA has received new and material evidence to reopen a claim for service connection for a lumbar spine disorder; the claim is reopened.

VA has received new and material evidence to reopen a claim for service connection for a right knee disorder; the claim is reopened.  

Service connection for a lumbar spine disorder is granted.

Service connection for a right knee disorder is granted. 

An increased evaluation for a left elbow disability, currently rated at 10 percent disabling, is denied.

An evaluation of 10 percent, but no higher, for a right ankle disability is granted, subject to the laws and regulations governing the award of monetary benefits.

An evaluation of 10 percent, but no higher, for a left ankle disability is granted, subject to the laws and regulations governing the award of monetary benefits. 


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


